Title: To James Madison from Joseph Desha, 13 February 1809
From: Desha, Joseph,Pope, John,Howard, Benjamin
To: Madison, James



Sir,
Feby. 13th. 1809

Permit me to recomend to your consideration Walker Reid, as a suitable person to fill the office of Judge in the Illinois Territory, if it should not interfere with your arrangements.  I can vouch for his being a man of talents and integrity, a Republican in principle, and a firm adherent, and supporter of the present administration.  He origionated from Loudon County Virginia.  He has been an Inhabitant of Kentucky for about six or seven years, has been for several years, and is now Clerk of the Circuit and County Court of Lewis County, Ky.  He is considered a man of handsome legal knowledge, as a proof of which he has practised at the Bar for several years in several Counties, and Continues to do so yet, with Considerable Success.  He has lately returned from exploring the Indiana, and signifies his intention of removing, there, if there should be an opening worthy of acceptance.  With the higest Consideration yours most Respectfully

Jos. Desha


Being personally acquainted with Walker Reid and appreciate his worth, I without hesitation unite in the above recommendation.


John Pope


From my personal acquaintance with Walker Reid I feel no hesitation in saying that he is a man of much merit and that he is a man of considerable legal acquirements.  I have no doubt but he would discharge the duties of a Judge with ability and integrity  I do therefore cheerfully unite in the foregoing recommendation of him to the office of Judge in Illinois Territory.


B. Howard

